DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 9, filed January 13, 2022, with respect to Claims 1-9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claim 1-5, 8, and 9 and the objections to Claims 6-7 have been withdrawn. 
Applicant argues that Bae (US 20170116927A1) does not teach the display driving circuit changes the display position of an image provided by the processor.  Bae simply teaches using a clock generator of the display driving circuit to update an additional image generated by the display driving circuit itself, not to change the position of the main image provided to the display driving circuit by some other processor (p. 9, 1st paragraph).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.
Following is examiner’s statement of reasons for allowance: Claims are allowable for reasons discussed in Applicant’s Remarks dated January 13, 2022. In particular, Bae (US 20170116927A1) does not teach display driving circuit changes display position of image provided by the processor.  Bae teaches using a clock generator of the display driving circuit to update an additional image generated by the display driving circuit itself, not to change the position of the main image provided to the display driving circuit by some other processor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONI HSU/Primary Examiner, Art Unit 2611